Citation Nr: 1027627	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  
Following the hearing, the Veteran submitted new evidence, but 
waived RO review.  


FINDING OF FACT

The Veteran's acquired psychiatric disability was aggravated by 
his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disability have been met.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service-
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.   

There no evidence in the Veteran's service treatment records that 
he suffered from an acquired psychiatric disability at the time 
of his enlistment; however, the Veteran has repeatedly testified 
that he suffered from psychiatric problems such as mood swings, 
anger, withdrawal, and panic attacks prior to his enlistment.  He 
has also submitted testimony from several people who knew him 
prior to service, W.P. and K.O., who reported that they observed 
that the Veteran suffered from psychiatric problems prior to 
service.  

Service treatment records show no evidence of complaints of or 
treatment for an acquired psychiatric disability.  On Reports of 
Medical History completed periodically between 1987 and 1994, the 
Veteran denied experiencing symptoms of an acquired psychiatric 
disability such as depression and anxiety.  Post-service, there 
is no evidence of treatment for an acquired psychiatric 
disability for many years after service.  

Private medical records show the Veteran received treatment in 
2004 and 2005 for recurrent major depression and panic disorder 
with agoraphobia from South Shore Mental Health.  They also show 
that he has received weekly counseling for major depressive 
disorder from D.K., a licensed social worker, at Southeastern 
Psychiatric Associates since October 2006 with psychiatric 
medication prescribed and managed by Dr. G.W.  In March 2007, he 
completed a partial hospitalization program at McLean Hospital.  
While these records note that the Veteran complained about his 
naval service and reported drinking heavily as a result, they 
also document current stressors such as financial difficulties 
and relationship problems.  

In May 2010, D.K. wrote that he had been treating the Veteran for 
approximately five years for low self esteem, depression, and 
anxiety, and that these problems were "most likely aggravated by 
his 4 years of active military service."

At his May 2010 hearing, as well as in numerous written 
statements, the Veteran testified that while he had psychiatric 
problems prior to service, these problems became increasingly 
severe during his military service.  He reported that he began 
abusing alcohol, often drinking until he would black out, and 
that when he finally got out of service, his symptoms continued.

In February 2008, W.H., a Navy veteran who has known the Veteran 
since 1985, wrote that prior to the Veteran's enlistment, he 
advised the Veteran not to join because he believed that the 
Veteran would be unable to handle the mental stress he would 
experience in boot camp and during his service.  W.H. testified 
that after enlistment, the Veteran became noticeably more 
depressed and began to drink heavily.  After service, his 
depression only increased and W.H. was concerned enough to 
encourage the Veteran on a number of occasions to seek help from 
VA.  

M.B., a friend and former colleague of the Veteran's, also 
submitted a written statement in which he described the stresses 
of serving on an aircraft carrier such as constant noise, 
overcrowding, lack of privacy, poor food and water quality, and 
danger of death or injury.  He stated that over the years he 
served with the Veteran, including a period where he served as 
the Veteran's supervisor, he observed that the Veteran 
experienced mood swings, often seemed depressed and withdrawn, 
and drank heavily.  M.B. also described ongoing conflict between 
the Veteran and an abusive superior officer.  He testified that 
in retrospect, he believes that he and other military leadership 
should have done something to address the Veteran's problems and 
help him.  

Finally, the Veteran submitted a statement a February 2008 
statement from K.O., who has been the Veteran's friend for twenty 
three years and testified that while he suffered from depression 
prior to enlisting in the Navy, his symptoms appeared to be worse 
upon his return.  

The Board finds that there is evidence both for and against the 
Veteran's claim.  On one hand, the absence in the Veteran's 
service treatment records of any treatment for an acquired 
psychiatric disability either at time of enlistment or throughout 
his period of service, provides evidence against the Veteran's 
claim, suggesting that his current psychiatric problems began 
many years after service.  

However, the Veteran has presented not only his own testimony, 
but testimony from friends and former colleagues, that he 
suffered from an acquired psychiatric disability which pre-
existed service and that was permanently worsened by his active 
military service.  While the Veteran and his friends are not 
qualified to diagnose an acquired psychiatric disability, they 
are competent to testify as to the Veteran's symptoms and 
behavior.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence); see also Espiritu v. 
Derwinski, 2 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board 
has found the testimony of W.H. and M.B. to be highly credible 
and has considered it carefully.  

The Veteran is also supported by the testimony of his therapist 
of many years, who opined that the Veteran's acquired psychiatric 
disability was most likely aggravated by his military service.  

After careful review of the record, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran has 
an acquired psychiatric disability that pre-existed his naval 
service and was permanently aggravated by that service.  
Accordingly, entitlement to service connection for an acquired 
psychiatric disability must be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 
C.F.R. § 3.102 (2009).  The nature and extent of the problem, and 
how much the pre-existing problem was aggravated by service, is 
not before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


